 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.1 Filed 09/09/21 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 THE CUSTARD HUT FRANCHISE
 LLC,

          Plaintiff,                             No.

 v.

 H & J JAWAD LLC d/b/a The Custard
 Company,

          Defendants.

                                   COMPLAINT

         Plaintiff THE CUSTARD HUT FRANCHISE LLC, by its undersigned

attorneys, brings this Complaint for trademark infringement, trade dress

infringement, unfair competition, and cybersquatting against Defendant H & J

JAWAD LLC d/b/a The Custard Company as follows:

         1.    Plaintiff The Custard Hut Franchise LLC (“The Custard Hut”) brings

this action to stop the defendant H & J JAWAD LLC d/b/a The Custard Company

(“The Custard Co.”) from confusing the public by infringing the Custard Hut’s

superior rights to its the Custard Hut common law trademark and unique trade

dress.

         2.    The Custard Hut has been in operation at its Dearborn Heights,

Michigan location since 1979. It sells ice cream and frozen custard. The Custard

Hut is known for its waffle sandwiches – frozen custard and various toppings
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 27




placed between two waffles. Based on its decades of continuous operation and high

quality products and service, The Custard Hut has developed a local and national

following in THE CUSTARD HUT name and in unique trade dress of The Custard

Hut’s store.

      3.       Recognizing the strength of The Custard Hut’s common law

trademark and unique trade dress, the owners of The Custard Co. sought to license

THE CUSTARD HUT name and trade dress with permission from The Custard

Hut to operate a similar store. When those negotiations broke down, The Custard

Co. decided to move forward anyway and misappropriate Plaintiff’s THE

CUSTARD HUT trademark and unique trade dress of The Custard Hut to sell the

same ice cream and frozen custard products, including the waffle sandwich.

      4.       The natural and obvious result is consumer confusion between the two

companies resulting in loss of goodwill of The Custard Hut’s trademark and

unique trade dress. Multiple customers have entered The Custard Hut’s store

seeking to use The Custard Co.’s coupons.

      5.       Further underscoring The Custard Co.’s unlawful duplicity, The

Custard Co. registered the domain name <thecustardhut.com> and redirected it to

The Custard Co.’s website. When confronted, The Custard Co. stopped the

redirection but took a month to do so. The Custard Hut then discovered that The

Custard Co. registered the domain name <custardhut.com> as well. These blatant



                                          2
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 27




acts of cybersquatting highlight the intentional and unlawful practices of The

Custard Co., whose clear intent is to trade off the goodwill and name recognition

of The Custard Hut.

      6.     The Custard Co’s actions constitute trademark infringement, trade

dress infringement, unfair competition, and cybersquatting. The Custard Hut brings

this action to stop Defendant’s unlawful practices, disgorge Defendant’s improper

gains, and compensate The Custard Hut for its lost goodwill and reputation

                                      PARTIES

      7.     The Custard Hut is a Michigan limited liability company with its

principal place of business in Dearborn Heights, Michigan. The Custard Hut

operates an ice cream and frozen custard store in Dearborn Heights, Michigan. The

Custard Hut also has a second location in Detroit, which it opened in 2018.

      8.     The Custard Co. is a Michigan limited liability company with its

principal place of business in Dearborn, Michigan. The Custard Co. operates an ice

cream and frozen custard store in Dearborn, Michigan that infringes The Custard

Hut’s trademark and unique trade dress.

                             JURISDICTION AND VENUE

      9.     This is a civil action seeking damages and injunctive relief for

trademark infringement and unfair competition under the Lanham Act, 15 U.S.C.

§§ 1114, 1125, et seq. as well as related state law claims.



                                          3
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 27




      10.      This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338.

      11.      The Court has supplemental jurisdiction over the state law claims

under 28 U.S.C. § 1367, as those claims form part of the same case and

controversy.

      12.      This Court has personal jurisdiction over The Custard Co. because it

is a Michigan limited liability company doing business in this District.

      13.      Venue is proper in the District pursuant to 28 U.S.C. § 1391(b).

                                   RELEVANT FACTS

     The Custard Hut’s common law trademark in THE CUSTARD HUT

      14.      The Custard Hut has been in operation since 1979 at its Dearborn

Heights location selling ice cream and frozen custard.

      15.      In 2013, The Custard Hut’s current owners purchased The Custard

Hut, including its name and related trademark rights in THE CUSTARD HUT.

      16.      The Custard Hut uses THE CUSTARD HUT as its source identifier

and in all of its marketing and advertising.

      17.      The Custard Hut has an active social media presence on Instagram

and Facebook, in which it uses THE CUSTARD HUT as its source identifier:




                                           4
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 27




The Custard Hut Instagram, attached at Exhibit 1.




The Custard Hut FaceBook, attached at Exhibit 2.

      18.   The Custard Hut is known for its waffle sandwiches – frozen custard

and various toppings placed between two waffles.

      19.   The Custard Hut emphasizes the waffle sandwich to make it the

Custard Hut’s source identifier for the consuming public:




                                         5
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 27




The Custard Hut sign, attached at Exhibit 3.

      20.    The Custard Hut has made a significant investment in its marketing

and branding to maintain its goodwill and position in the greater Detroit area.

      21.    The Custard Hut and its waffle sandwich have been the subject of

local and national press.

      22.    For example, a 2017 article in the Detroit Metro Times begins is

description of The Custard Hut with “"That's the one with the waffle sandwich,

right?" is what pretty much everyone says when Custard Hut comes up in the

metro Detroit custard conversation. Indeed, it's famous for sandwiching a glob


                                          6
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 27




of creamy custard between two warm waffles along with a layer of toppings .”

https://www.metrotimes.com/detroit/in-search-of-metro-detroits-best-

custard/Content?oid=4065954, last visited August 23, 2021.




Id.

      23.   In, 2017, BuzzFeed featured The Custard Hut and its waffle sandwich

in a national write up on the best ice cream sandwiches in America.

https://www.buzzfeed.com/hannahloewentheil/the-best-ice-cream-sandwiches-in-

america-according-to-yelp, last visited August 23, 2021.




                                        7
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 27




      24.    The national renown for The Custard Hut and its waffle sandwich was

even recognized by Detroit’s Local 4.

https://www.clickondetroit.com/features/2018/04/29/the-custard-hut-in-dearborn-

heights-packs-custard-between-waffles-for-delicious-warm-weather-treat/, last

visited August 23, 2021.

      25.    The Custard Hut has applied for registration of THE CUSTARD HUT

with the U.S. Trademark Office, which is still pending as of the date of this

Complaint.

                   The Custard Hut’s protectible trade dress

      26.    In addition to its protectible trademark in THE CUSTARD HUT, The

Custard Hut has protectible, non-functional trade dress rights in the way in which

its store is presented to the consuming public.

      27.    The Custard Hut utilizes a visually unique and highly distinctive trade

dress (“The Custard Hut Trade Dress”) in connection with its store. The Custard

Hut Trade Dress consists of, at least, the following elements: 1) The Custard Hut

pink and black exterior design and branding; 2) The Custard Hut pink, black, and

white interior design and branding; and 3) The Custard Hut black and neon menu

design.

      28.    The elements of The Custard Hut Trade Dress are non-functional and

not required to operate an ice cream and frozen custard store.



                                          8
 Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.9 Filed 09/09/21 Page 9 of 27




      29.      The Custard Hut advertises using The Custard Hut Trade Dress to

reinforce this consumer connection between The Custard Hut Trade Dress and The

Custard Hut:




The Custard Hut Instagram, attached hereto as Exhibit 4.




The Custard Hut Instagram, attached hereto as Exhibit 5.



                                          9
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.10 Filed 09/09/21 Page 10 of 27




      30.    The Custard Hut’s continued and uninterrupted use of its unique trade

dress since 2013 has created secondary meaning in the minds of the consuming

public.

      31.    THE CUSTARD HUT trademark and The Custard Hut Trade Dress

serve to distinguish The Custard Hut from other providers of ice cream and frozen

custard store services.

      32.    The Custard Hut has spent substantial time, effort, and money to

promote its intellectual property and associated goods and services through

advertising and social media.

      33.    As a result of its investment, consumers throughout the Detroit

metropolitan area and elsewhere have come to associate THE CUSTARD HUT

trademark and The Custard Hut Trade Dress exclusively with The Custard Hut.

  Failed negotiations over authorized use of THE CUSTARD HUT and The
                          Custard Hut Trade Dress

      34.    In 2019, the owners of The Custard Co. approached the owners of The

Custard Hut about a possible joint venture for other locations of The Custard Hut.

      35.    The owners of The Custard Co. recognized the goodwill and renown

of The Custard Hut and its waffle sandwich.

      36.    Subsequently, The Custard Hut and the owners of Defendant entered

negotiations whereby The Custard Hut would grant the owners of Defendant a

license to use The Custard Hut’s intellectual property, including THE CUSTARD

                                        10
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.11 Filed 09/09/21 Page 11 of 27




HUT trademark and The Custard Hut Trade Dress in connection with an ice cream

and frozen custard shop to be located in Dearborn, Michigan.

         37.   No agreement was reached, and The Custard Hut never granted the

owners of Defendant any right to use THE CUSTARD HUT or The Custard Hut

Trade Dress.

         38.   Therefore, The Custard Co. has never been authorized to use THE

CUSTARD HUT trademark or The Custard Hut Trade Dress.

    The Custard Co.’s unauthorized use of THE CUSTARD HUT and The
                         Custard Hut Trade Dress

         39.   Nevertheless, upon breakdown in negotiations, the owners of The

Custard Co. were undeterred and opened a competing ice cream and frozen custard

store named THE CUSTARD HUT.

         40.   The Custard Hut promptly demanded the owners of The Custard Co.

to cease and desist use of THE CUSTARD HUT and The Custard Hut Trade

Dress.

         41.   The owners of The Custard Co. acknowledged their unlawful use of

The Custard Hut’s intellectual property and stopped using THE CUSTARD HUT

verbatim. However, they did not stop infringing on The Custard Hut’s intellectual

property rights.




                                         11
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.12 Filed 09/09/21 Page 12 of 27




      42.   The Custard Co. changed the name of its competing ice cream and

frozen custard store from The Custard Hut to the confusingly similar The Custard

Co.

      43.    In addition, The Custard Co. sells a knock-off waffle sandwich:




www.custardco.com, last visited August 23, 2021.

      44.   The Custard Co. store predominately features a confusingly similar

name to THE CUSTARD HUT and The Custard Hut Trade Dress:




               The Custard Hut                          The Custard Co.




                                       12
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.13 Filed 09/09/21 Page 13 of 27




                                     13
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.14 Filed 09/09/21 Page 14 of 27




      45.   The Custard Co. also advertises on Facebook and Instagram – where it

uses confusingly similar The Custard Co. name and The Custard Hut Trade Dress:




The Custard Co. Facebook, attached hereto as Exhibit 6.

      46.   The Custard Co. has engaged in additional advertising with the

Detroit Pistons – featuring the confusingly similar The Custard Co. mark – further

eroding The Custard Hut’s goodwill.




                                        14
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.15 Filed 09/09/21 Page 15 of 27




      47.   The Custard Co.’s advertising of similar products and services using

the same marketing channels as The Custard Hut is likely to lead to consumer

confusion and the erosion of The Custard Hut’s goodwill.

      48.   Additionally, The Custard Co. registered the domain name

<thecustardhut.com>. This domain is identical and confusingly similar to The

Custard Hut’s THE CUSTARD HUT mark.

      49.   In an example of egregious bad faith, The Custard Co. used the

<thecustardhut.com> domain to redirect website traffic its own website at

<thecustardco.com>.

      50.   As a result, The Custard Co. diverted consumers looking for The

Custard Hut website to The Custard Co. website for its own commercial gain.

      51.   The Custard Co. stopped redirecting website traffic from

<thecustardhut.com> to its own website upon being confronted by The Custard

Hut but only after waiting a month to do so.

      52.   The Custard Hut subsequently learned The Custard Co. also registered

<custardhut.com> to further its unlawful cybersquatting.

      53.   Finally, The Custard Co. identified itself as The Custard Hut in its

business records—such as its registration with the Wayne County Health

Department and agreements with local internet service providers—and in

communications with customers and vendors.



                                        15
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.16 Filed 09/09/21 Page 16 of 27




      54.    All of these actions present a pattern of willful behavior by The

Custard Co. using The Custard Hut’s trademark and trade dress to build itself up

and trade off the goodwill and reputation of The Custard Hut.

      55.    Counsel for The Custard Hut sent The Custard Co. cease and desist

letters on June 22, 2021 and July 26, 2021 but The Custard Co. refuses to cease

using a name confusingly similar to THE CUSTARD HUT trademark and use of

The Custard Hut Trade Dress.

      56.    The Custard Co. has offered to transfer the unlawfully obtained

domain names but has not completed the process.

      57.    The Custard Co. continues to knowingly violate THE CUSTARD

HUT trademark and The Custard Hut Trade Dress and unfairly compete by trading

off The Custard Hut’s goodwill and reputation.

      58.    The conduct of The Custard Co. is deliberate and intentional, and

intended to enrich The Custard Co. and harm and damage The Custard Hut.

      59.    The Custard Co.’s infringement of THE CUSTARD HUT trademark

and The Custard Hut Trade Dress is likely to cause confusion, mistake and deceive

third parties as to the affiliation, connection or association of The Custard Co. with

The Custard Hut and as to whether or not The Custard Hut has anything to do with

the origin, sponsorship, or approval of the goods, services or other commercial

activities of The Custard Co.



                                          16
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.17 Filed 09/09/21 Page 17 of 27




      60.    In fact, consumer confusion has occurred. Multiple customers have

entered The Custard Hut’s store seeking to use The Custard Co.’s coupons.

      61.    The conduct of The Custard Co. has occurred in, continues to occur

in, and has caused damage to The Custard Hut in this District and elsewhere.

                                    COUNT I
                             UNFAIR COMPETITION
                     15 U.S.C. § 1125(a) (LANHAM ACT § 43)
                     THE CUSTARD HUT TRADEMARK

      62.    The Custard Hut incorporates Paragraphs 1 to 61 as if fully stated

herein.

      63.    Section 43 of the Lanham Act (15 U.S.C. § 1125) precludes the use in

commerce of any word, name, or phrase likely to cause confusion as to the

affiliation, connection or association as to the origin or sponsorship of goods or

services by another person.

      64.    The Custard Hut has protectible rights to THE CUSTARD HUT

trademark.

      65.    THE CUSTARD HUT trademark is suggestive of the services offered

by The Custard Hut. In the alternative, The CUSTARD HUT has obtained

secondary meaning through its use in commerce by The Custard Hut since 2013 as

described above.

      66.    The Custard Co.’s use of The Custard Co. in connection with an ice

cream and frozen custard shop is confusingly similar to THE CUSTARD HUT and

                                          17
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.18 Filed 09/09/21 Page 18 of 27




constitutes infringement of The Custard Hut’s rights and is likely to create

confusion, or to cause mistake, or to deceive as to the origin, sponsorship or

approval of The Custard Co.’s products in violation of 15 U.S.C. § 1125.

      67.    The Custard Hut has not authorized The Custard Co.’s use of THE

CUSTARD HUT.

      68.    The unlawful activities of The Custard Co. complained of herein have

caused and, unless restrained and enjoined, will continue to cause irreparable harm,

damage and injury to The Custard Hut for which The Custard Hut has no adequate

remedy at law.

      69.    On information and belief, The Custard Co. deliberately adopted the

use of THE CUSTARD HUT with a bad faith intent to trade upon the goodwill

established by The Custard Hut.

      70.    The Custard Co.’s willful and defiant disregard of The Custard Hut’s

intellectual property rights makes this case an exceptional case for which an award

of The Custard Hut’s reasonable attorneys’ fees and exemplary damages is

warranted.

                                    COUNT II
                             UNFAIR COMPETITION
                     15 U.S.C. § 1125(a) (LANHAM ACT § 43)
                     THE CUSTARD HUT TRADE DRESS

      71.    The Custard Hut incorporates Paragraphs 1 to 70 as if fully stated

herein.

                                         18
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.19 Filed 09/09/21 Page 19 of 27




         72.   Section 43 of the Lanham Act (15 U.S.C. § 1125) precludes the use in

commerce of any trade dress likely to cause confusion as to the affiliation,

connection or association as to the origin or sponsorship of goods or services by

another person.

         73.   The Custard Hut has protectible rights to The Custard Hut Trade

Dress.

         74.   The Custard Hut Trade Dress has obtained secondary meaning

through its use in commerce by The Custard Hut since 2013 as described above.

         75.   The Custard Co.’s use of The Custard Hut’s Trade Dress in

connection with an ice cream and frozen custard shop is confusingly similar to The

Custard Hut and constitutes infringement of The Custard Hut’s rights and is likely

to create confusion, or to cause mistake, or to deceive as to the origin, sponsorship

or approval of The Custard Co.’s products in violation of 15 U.S.C. § 1125.

         76.   The Custard Hut has not authorized The Custard Co.’s use of The

Custard Hut Trade Dress.

         77.   The unlawful activities of The Custard Co. complained of herein have

caused and, unless restrained and enjoined, will continue to cause irreparable harm,

damage and injury to The Custard Hut for which The Custard Hut has no adequate

remedy at law.




                                          19
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.20 Filed 09/09/21 Page 20 of 27




      78.    On information and belief, The Custard Co. deliberately adopted the

use of The Custard Hut Trade Dress with a bad faith intent to trade upon the

goodwill established by The Custard Hut.

      79.    The Custard Co.’s willful and defiant disregard of The Custard Hut’s

intellectual property rights makes this case an exceptional case for which an award

of The Custard Hut’s reasonable attorneys’ fees and exemplary damages is

warranted.

                                    COUNT III
                               CYBERSQUATTING
                     15 U.S.C. § 1125(d) (LANHAM ACT § 43)

      80.    The Custard Hut incorporates Paragraphs 1 to 79 as if fully stated

herein.

      81.    Section 15 U.S.C. § 1125(d) precludes the bad faith intent to profit off

another’s trademark through the registration, traffic or use of a domain name.

      82.    The Custard Hut has protectible rights to THE CUSTARD HUT

trademark.

      83.    THE CUSTARD HUT was distinctive or had acquired secondary

meaning at the time The Custard Co. registered <thecustardhut.com>.

      84.    THE CUSTARD HUT was distinctive or had acquired secondary

meaning at the time The Custard Co. registered <custardhut.com>.




                                         20
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.21 Filed 09/09/21 Page 21 of 27




      85.   <thecustardhut.com> is identical to The Custard Hut’s THE

CUSTARD HUT trademark.

      86.   <custardhut.com> is confusingly similar to The Custard Hut’s THE

CUSTARD HUT trademark.

      87.   The Custard Co. used, registered, or trafficked in the

<thecustardhut.com> domain name.

      88.   The Custard Co. used, registered, or trafficked in the

<custardhut.com> domain name.

      89.   As detailed above, The Custard Co. took its actions in relation to

<thecustardhut.com> domain name with a bad faith intent to profit.

      90.   As detailed above, The Custard Co. took its actions in relation to

<custardhut.com> domain name with a bad faith intent to profit.

      91.   The Custard Co. has no rights to THE CUSTARD HUT and has never

had any.

      92.   The Custard Co. had no bona fide noncommercial or fair use for the

domain names it misappropriated.

      93.   The Custard Co. intentionally diverted consumers looking for The

Custard Hut through its redirection of <thecustardhut.com> to

<thecustardco.com>.




                                        21
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.22 Filed 09/09/21 Page 22 of 27




      94.      On information and belief, The Custard Co. intended to intentionally

divert consumers looking for The Custard Hut through its redirection of

<custardhut.com> to <thecustardco.com> until its actions were discovered by The

Custard Hut.

      95.      The Custard Hut seeks its attorneys’ fees and statutory damages for

The Custard Co.’s actions in relation to the <thecustardhut.com> and

<custardhut.com> domain names.

                                  COUNT IV
                      MICHIGAN CONSUMER PROTECTION ACT
                            M.C.L.A. 445.900, et seq.

      96.      The Custard Hut incorporates Paragraphs 1 to 95 as if fully stated

herein.

      97.      Section 903 of the Michigan Consumer Protection Act provides in

relevant part:

      Unfair, unconscionable, or deceptive methods, acts, or practices in the
      conduct of trade or commerce are unlawful and are defined as follows:

      (a) Causing a probability of confusion or misunderstanding as the source,
      sponsorship, approval, or certification of goods or services;
      ….
      (c) Representing that goods or services have sponsorship, approval,
      characteristics, ingredients, uses, benefits, or quantities that they do not have
      or that a person has sponsorship, approval, status, affiliation, or connection
      that he or she does not have;

M.C.L.A. § 445.903




                                           22
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.23 Filed 09/09/21 Page 23 of 27




       98.       The Custard Co.’s use of a name confusingly similar to THE

CUSTARD HUT and use of The Custard Hut Trade Dress in relation to its ice

cream and frozen custard store is a violation of the Michigan Consumer Protection

Act.

       99.       The Custard Co.’s violations have caused actual and ascertainable

damages to The Custard Hut in an amount yet to be fully established.

       100. The Custard Co.’s violations were at all times intentional and willful

as stated herein.

                                   COUNT V
                          COMMON LAW UNFAIR COMPETITION

       101. The Custard Hut incorporates Paragraphs 1 to 100 as if fully stated

herein.

       102. The Custard Co.’s use of a name confusingly similar to THE

CUSTARD HUT for its The Custard Co. ice cream and frozen custard store

without The Custard Hut’s consent:

            i.   was an attempt to pass off The Custard Co.’s products as those of The

                 Custard Hut;

           ii.   caused, and continues to cause, a likelihood of confusion or of

                 misunderstanding as to the source, sponsorship, approval or

                 certification of The Custard Co’s ice cream and frozen custard store;

          iii.   caused, and continues to cause, a likelihood of confusion or of

                                             23
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.24 Filed 09/09/21 Page 24 of 27




             misunderstanding as to affiliation, connection or association between

             The Custard Co. and The Custard Hut; and/or

      iv.    created, and continues to create, a likelihood of confusion or

             misunderstanding among consumers, generally as between the ice

             cream and frozen custard stores of The Custard Co. and those of The

             Custard Hut.

      103. The Custard Co. use of The Custard Hut Trade Dress on an ice cream

and frozen custard store without The Custard Hut’s consent:

        i.   was an attempt to pass off The Custard Co.’s ice cream and frozen

             custard store as that of The Custard Hut;

       ii.   caused, and continues to cause, a likelihood of confusion or of

             misunderstanding as to the source, sponsorship, approval or

             certification of The Custard Co.’s ice cream and frozen custard store;

      iii.   caused, and continues to cause, a likelihood of confusion or of

             misunderstanding as to affiliation, connection or association between

             The Custard Co. and The Custard Hut; and/or

      iv.    created, and continues to create, a likelihood of confusion or

             misunderstanding among consumers, generally as between the ice

             cream and frozen custard stores of The Custard Co. and those of The

             Custard Hut.



                                         24
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.25 Filed 09/09/21 Page 25 of 27




      104. The Custard Co. intentionally and willfully engaged in unfair

competition in that The Custard Co.’s use of a name confusingly similar to THE

CUSTARD HUT and use of The Custard Hut Trade Dress to provide the same

products and services as The Custard Hut creates confusion in the public mind, and

misappropriates The Custard Hut’s rights and the goodwill it has established, all to

the irreparable injury of The Custard Hut.

      105. The Custard Co.’s infringement constitutes inequitable pirating of the

fruits of The Custard Hut’s labor and constitutes unfair competition in violation of

Michigan common law.

      106. On information and belief Defendants’ acts of unfair competition

were done knowingly, intentionally and willfully.

      107. The Custard Co.’s infringement has caused, and will continue to

cause, The Custard Co. to engage in unfair competition with The Custard Hut

unless enjoined by this Court.

      108. The Custard Co.’s infringement has caused and, unless restrained and

enjoined, will continue to cause irreparable harm, damages and injury to The

Custard Hut for which The Custard Hut has no adequate remedy at law.

      WHEREFORE, The Custard Hut Franchise, LLC prays as follows:

      A. That the Court enter judgment in favor of The Custard Hut Franchise,

         LLC against Defendant H & J JAWAD, LLC d/b/a The Custard Co. for



                                         25
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.26 Filed 09/09/21 Page 26 of 27




        all damages proximately caused by Defendant and further award The

        Custard Hut Franchise, LLC its attorney fees and costs incurred in the

        prosecution of this action;

     B. That the Court find that Defendant H & J JAWAD, LLC d/b/a The

        Custard Co. violated 15 U.S.C. § 1125(a) and grant The Custard Hut

        Franchise, LLC preliminary and permanent injunctive relief together with

        damages, pursuant to 15 U.S.C. § 1117(a) consisting of Defendant H & J

        JAWAD, LLC d/b/a The Custard Co.’s profits, any damages sustained by

        The Custard Hut Franchise, LLC and the cost of the action; said amount

        to be trebled; that the Court award The Custard Hut Franchise, LLC its

        attorney fees; that the Court in the alternative award damages in such

        amount as the court in its discretion shall find to be just; that the Court in

        the alternative, if elected by The Custard Hut Franchise, LLC, award

        statutory damages against Defendant H & J JAWAD, LLC d/b/a The

        Custard Co.;

     C. That the Court find that Defendant H & J JAWAD, LLC d/b/a The

        Custard Co. violated 15 § U.S.C. 1125(d) and grant The Custard Hut

        Franchise, LLC preliminary and permanent injunctive relief together with

        damages, pursuant to 15 U.S.C. § 1117(a) & (d), consisting of statutory

        damages; that the Court award The Custard Hut Franchise, LLC its



                                         26
Case 2:21-cv-12099-DML-APP ECF No. 1, PageID.27 Filed 09/09/21 Page 27 of 27




              attorney fees; that the Court in the alternative award damages in such

              amount as the Court in its discretion shall find to be just;

         D. That the Court find that Defendant H & J JAWAD, LLC d/b/a The

              Custard Co. violated M.C.L.A. 445.900 et seq. and grant The Custard

              Hut Franchise, LLC preliminary and permanent injunctive relief together

              with such damages as are proven at trial; and that the Court award The

              Custard Hut Franchise, LLC its attorney fees and costs;

         E. That the Court award such other and further relief as it deems just and

              equitable.

                       JURY DEMANDED ON ALL TRIABLE ISSUES



                                     Respectfully submitted,

                                     HOWARD & HOWARD ATTORNEYS PLLC

Dated: September 9, 2021             By: /s/ Joseph W. Barber
                                         Joseph W. Barber (P82728)
                                     450 W. Fourth Street
                                     Royal Oak, Michigan 48067
                                     (248) 645-1483
                                     jwb@h2law.com

                                     Attorneys for The Custard Hut Franchise, LLC




4843-4100-6839, v. 2




                                              27
